Citation Nr: 0700887	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-04 669	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Coatesville, Pennsylvania




THE ISSUE

Eligibility for enrollment in the VA healthcare system.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1945 to January 1947.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 decision of the Coatesville, Pennsylvania VAMC.  In his 
January 2005 substantive appeal, the veteran requested a 
Travel Board hearing.  In February 2005, the veteran's 
daughter indicated that the veteran had suffered from a 
stroke and wished to have his appeal proceed without a 
hearing.


FINDINGS OF FACT

1.  The veteran has been assigned VA health care priority 
category 8; he is not shown to have a service-connected 
disability or other special eligibility attribute, to include 
"low income" status, which would warrant placement in a 
priority category above category 8.

2.  The veteran's completed application for enrollment in the 
VA health care system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. 
§ 17.36 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does 
not apply in this case.  The only issue before the Board is 
whether the veteran is eligible for enrollment in the VA 
healthcare system.  Because the relevant facts are not in 
dispute and eligibility for VA healthcare benefits is 
outlined in statute and regulation, the Board's review is 
limited to interpretation of the pertinent law and 
regulations.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The veteran has been 
notified of the controlling law and regulations, and of the 
basis for the denial of his claim (See January 2004 decision 
and December 2004 statement of the case).  He has had ample 
opportunity to respond.

B. Facts and Analysis

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  
38 C.F.R. § 17.36(a).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned lower priority.  
38 C.F.R. § 17.36(b).  Nonservice-connected veterans are 
given the lowest priority, category 8, unless they qualify 
for "low income" status, receive increased pension for 
being permanently housebound or in need of regular aid and 
attendance, are otherwise found to be catastrophically 
disabled, are determined to be unable to defray the costs of 
necessary care under 38 U.S.C.A. § 1722(a), are a veteran of 
the Mexican border period or of World War I, or are a former 
prisoner of war (POW).  Id.  A veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits to a VA medical facility.  38 C.F.R. 
§ 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. 
§ 17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(interim rule), 70 Fed. Reg. 27476 (May 16, 2005) (adopting 
the January 17, 2003 interim rule as a final rule without 
change).

The pertinent facts in this case do not appear to be in 
dispute.  The veteran filed his Application for Health 
Benefits in January 2004.  He acknowledged that he did not 
have a service-connected disability and was not receiving VA 
pension benefits.  He indicated that his and his spouse's 
annual gross income was $49,044 per year and that he did not 
have any dependent children.  Consequently, his income was 
well above the applicable VA "low income" level for a 
family of two living in the area of Pennsylvania where he 
resides.  (See 38 C.F.R. § 17.36(b)(7) and 42 U.S.C.A. 
§ 1437a(b)(2) and associated Department of Housing and Urban 
Development (HUD) low income limits).

Based upon his nonservice-connected status, the lack of low 
income status, and the non-applicability of any special 
eligibility categories mentioned above, the veteran was 
assigned priority category 8.  In the January 2004 decision, 
his application for enrollment in the VA healthcare system 
was denied on the basis of the category 8 placement and the 
filing of his enrollment application after January 17, 2003.  
In his November 2004 notice of disagreement, the veteran 
indicated that he was seen at a VA hospital in July 1947 and 
was under the impression that as a result he would always be 
enrolled in the VA healthcare system.  A December 2004 letter 
from the VA Health Eligibility Center indicates that the 
veteran told an employee he was injured during military 
service and informs him of the steps he would need to take to 
reopen a claim for service connection.  Nothing in the 
Combined Health Record indicates the veteran has filed a 
claim to reopen a service connection claim and a review of VA 
databases indicates that he does not have a claim pending.  
Thus, there is no indication the veteran has a service-
connected disability or a pending claim for service 
connection.

The veteran's honorable Army service is recognized and 
appreciated.  The Board, however, is bound by the statutes 
and regulations governing entitlement to VA benefits and the 
instructions of the Secretary.  38 U.S.C.A. § 7104(c).  Given 
that the veteran is in category 8 and his application in this 
matter was received subsequent to January 17, 2003, he is 
ineligible for enrollment under the applicable regulation.  
Unfortunately, the veteran's visit to a VA hospital in July 
1947 did not permanently enroll him in the VA healthcare 
system.  The applicable criteria are dispositive; therefore, 
the veteran's claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


